Citation Nr: 0910441	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-32 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from 1948 to 1952.  The 
Veteran died in January 2000 and the appellant is the 
Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that denied the appellant's claim of service 
connection for the cause of the Veteran's death.

The appellant testified at a personal hearing before a 
Decision Review Officer (DRO) at the RO in September 2005.  A 
transcript of her testimony is associated with the claims 
file.  

In February 2009, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of her testimony is associated with the 
claims file.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during the 
Korean War, as evidenced by his receipt of the Combat 
Infantry Badge (CIB) and three Bronze Star Medals.

2.  At the time of the Veteran's death, in January 2000, 
service connection was not in effect for any disabilities.  

3.  The Certificate of Death reveals that the immediate cause 
of the Veteran's death was pulmonary edema, due to, or a 
consequence of CHF (congestive heart failure), due to, or as 
a consequence of CAD (coronary artery disease), due to, or as 
a consequence of DM2 (Diabetes Mellitus, Type II).  The 
Certificate of Death also listed CRF (chronic renal failure) 
and COPD (cardio obstructive pulmonary disease) as other 
significant conditions contributing to death, but not related 
to the underlying cause.

4.  The private and VA medical evidence of record establishes 
that it is at least as likely as not that the Veteran 
developed post-traumatic stress disorder (PTSD) as a result 
of combat service in Korea; and, that such PTSD, as likely as 
not played a contributory role in producing, or at least 
accelerating, his untimely demise from pulmonary edema, 
congestive heart failure, coronary artery disease and 
Diabetes Mellitus, Type II.


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, the criteria 
for entitlement to service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304, 3.310, 3.312 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Given the favorable nature of the Board's decision to grant 
the claim of entitlement service connection for the cause of 
the Veteran's death, there is no prejudice to the appellant, 
regardless of whether VA has satisfied its duties of 
notification and assistance

II.  Service Connection for the Cause of the Veteran's Death 

The appellant maintains that service-connection for the cause 
of the Veteran's death is warranted because she asserts that 
the Veteran's in-service combat exposure resulted in PTSD, 
which substantially contributed to the Veteran's death-
causing illnesses.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A veteran's death will be considered service connected where 
a service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).

To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c).

The Veteran's Certificate of Death indicates that he died in 
January 2000.  The immediate cause of the Veteran's death was 
pulmonary edema, due to, or a consequence of CHF (congestive 
heart failure), due to, or as a consequence of CAD (coronary 
artery disease), due to, or as a consequence of DM2 (Diabetes 
Mellitus, Type II).  CRF (chronic renal failure) and COPD 
(cardio obstructive pulmonary disease) were also listed as 
other significant conditions that contributed to death.

At the time of the veteran's death, service connection was 
not in effect for any disabilities.  However, the appellant 
maintains that the Veteran suffered from severe PTSD as a 
result of his combat experiences during service in Korea.  At 
her personal hearing before a DRO at the RO in September 
2005, the appellant testified that during the Veteran's 
lifetime, she witnessed him having trouble sleeping.  She 
testified that he would never talk about the War, and 
distanced himself from any movies or conversations of War.  
The appellant further testified that the only thing the 
Veteran ever told her about his war-time experience was that 
at one point, he was behind enemy lines without food for ten 
days, when he came to a hut that had a bag of rice.  Ever 
since that time, he was never able to eat rice again.

The Veteran's step-son also testified at the DRO hearing in 
September 2005.  He indicated that he was a clinical social 
worker, and served as the program coordinator for the 
returning combat veteran's in San Diego, at one of three 
sites noted for excellence in PTSD care.  The step son also 
testified that he was well-educated on how to diagnose and 
treat PTSD, and opined that his step-father suffered from 
PTSD during his life.  The step-son testified that he 
witnessed the Veteran often wake from sleeping with an 
exaggerated startle response, took "junk" jobs just so he 
could work the graveyard shift to avoid contact with others.  
Both the step-son and the appellant testified that the 
Veteran had difficulty sleeping, increased arousal, flat 
affect, angry outbursts, was indifferent to many things, 
acted stoic and cold toward others, was detached and 
estranged from many family members, was withdrawn, and had 
depression and anxiety.

In support of her claim, the appellant submitted competent 
medical opinions from two doctors who treated the Veteran 
during his lifetime.  Letters from Dr. Harris, received in 
March 2005, December 2006 and January 2007 essentially opine 
that the Veteran's death was related to unrecognized and 
undiagnosed PTSD that he suffered since service in Korea.  
Dr. Harris noted that the Veteran isolated himself from 
friends after the war; was detached from his family and the 
raising of his children; and suffered from insomnia and 
secondary irritability, all symptoms that support a diagnosis 
of PTSD based on DSM-IV criteria.  Dr. Harris treated the 
Veteran from 1997 to 1999 for poorly-controlled insulin-
dependent diabetes, congestive heart failure, bilateral 
below-the-knee amputations due to peripheral arterial 
disease, high blood pressure, chronic obstructive pulmonary 
disease, hyperlipidemia, osteoarthritis, nicotine dependence, 
diabetic foot ulcer/cellulitis, and a heart attack, among 
other conditions.  Dr. Harris indicated, in particular, that 
the Veteran was diagnosed with depression at his intake visit 
because of symptoms of difficulty sleeping, fatigue, low 
energy, poor appetite, depression, anxiety, and irritability.  
Dr. Harris also indicated that the Veteran never reported his 
combat experiences during patient visits, and as such, Dr. 
Harris was unaware of the PTSD condition, but maintains that 
he would have explored it during the Veteran's lifetime if he 
had known there was a possibility of existence.  Dr. Harris 
found that the Veteran's death-causing pulmonary edema, CHF, 
CAD, CRN, and COPD were, in large part, related to his 
neuropsychological condition, which in turn played a major 
role in causing the multiple conditions that lead to his 
eventual death.  In so concluding, Dr. Harris opined that the 
Veteran's post-mortem diagnosis of PTSD significantly 
contributed to increased medical morbidity during the time he 
was alive and premature mortality.  

In another letter by Dr. Harris, he noted that the Veteran's 
war experience had a "major, negative impact on his quality 
of life from that time on...His PTSD and depression directly 
contributed to his poor physical and psychological health 
that lead to his death."  

Letters received from Dr. Troeh, in January 2005 and July 
2007 note that it would seem plausible that the Veteran had 
PTSD, and perhaps, because of that he did not live a healthy 
lifestyle.  In the July 2007 letter, Dr. Troeh explained that 
the Veteran died from complications of CHF, diabetes, and 
severe lung disease.  Dr. Troeh also opined that, "It is 
certainly likely his PTSD led him to disregard his health 
status, which would contribute to his heavy smoking and his 
poor compliance with his chronic medical issues resulting in 
his poorly controlled diabetes, heart failure and severe lung 
disease, which eventually led to his death."  Dr. Troeh 
continued, "Thus, while I would not say PTSD was the primary 
cause of his death; I think his PTSD certainly played a key 
part in the development of these medical issues."

The appellant also submitted research materials with a letter 
from Dr. Boscarino of the New York Institute of Medicine, 
which essentially provides a direct link between PTSD and 
cardiovascular disease.  This evidence did not specifically 
refer to the Veteran; but rather, explained the medical nexus 
between psychological stress and cardiovascular health.  

At her personal hearing before the undersigned in February 
2009, the appellant reiterated her description of the 
Veteran's behavior during his lifetime, essentially 
testifying that the Veteran had difficulty sleeping, 
communicating with others, was often angry, did not like loud 
noises, had a flattened affect, etc.  

In light of the above opinions of Drs. Harris and Troeh, as 
well as the medical literature provided by Dr. Boscarino, the 
RO obtained a VA opinion to determine whether it was as 
likely as not that the Veteran suffered from PTSD during his 
lifetime.  
A VA doctor, in September 2007, reviewed all the available 
evidence of record and provided the following opinion:

Piecing together the psychological 
evidence from the stepson's testimony and 
reports of the Veteran's two physicians, 
and assuming the validity of combat 
involvement, the Veteran appears to have 
had sufficient symptoms according to DSM-
IV criteria to have justified a diagnosis 
of PTSD during his lifetime, had he been 
formally assessed psychologically.  There 
was evidence of 're-experiencing 
stressors, avoidance of reminders, 
numbing of general and emotional 
responsiveness, and heightened arousal.'  
There were ongoing interpersonal and 
family difficulties, efforts to isolate 
from others, and irritability problems.  
Hypervigilance was described in adequate 
detail.  Indeed on a quantitative basis 
DSM-IV criteria appear to be met and even 
succeeded for PTSD diagnosis based on the 
evidence reviewed above.  

Although there is rather minimal evidence 
of depression, this evidently was present 
but not specifically treated nor was any 
effort made to connect it to PTSD as 
such.  

The examiner noted that there was 
evidence that the Veteran engaged in 
combat during the Korean War.  There was 
also evidence that the Veteran displayed 
enough symptoms during his lifetime to 
have qualified him for a diagnosis of 
PTSD, had he been examined for that 
condition.  There is also evidence of 
some impairment in social function and at 
least some minimal impairment in 
industrial adaptability although evidence 
in that area is scarce.  

Taking into account this material, it is 
the considered opinion of the present 
examiner that it is at least as likely as 
not that the Veteran suffered from PTSD 
during his lifetime, although not 
diagnosed or treated for that condition 
during life.  (The present examiner is a 
board certified psychiatrist who has had 
special training in and long experience 
in the diagnosis and treatment of 
psychiatric stress disorders including 
PTSD.  He has well over 40 years of VA 
experience plus military experience and 
was the medical director of a major PTSD 
treatment program in a VA Center for a 
number of years.)

With the rationale given in detail above, 
it is the considered opinion of the 
present, experienced examiner that it is 
at least as likely as not that the 
deceased veteran did suffer from PTSD 
arising out of his Korean War experience, 
during his lifetime.  

There is no competent medical opinion to the contrary, and 
there is no reason to doubt the credibility of the VA 
examiner, Dr. Harris, or Dr. Troeh, or the appellant.  
Moreover, the service treatment records in this case have 
been deemed unavailable due to a fire at the National 
Personnel Records Center in St. Louis.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to advise the appellant to obtain other 
forms evidence in support of the claim.  In addition, there 
is a heightened duty to consider the benefit of the doubt 
rule in such cases.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  

The medical opinions of record are highly probative and, 
significantly, uncontroverted by any other evidence of 
record.  In considering this matter on appeal the Board is 
required to base its decisions on independent medical 
evidence rather than rely upon its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

As the competent and probative evidence of record indicates 
establishes that it is at least as likely as not that the 
Veteran suffered from PTSD during his lifetime, which, as 
likely as not, played a contributory role in the development 
of CAD and other illnesses, all doubt is resolved in the 
appellant's favor, and service connection for the cause of 
the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted. 





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


